DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Objections
Claim 1 objected to because of the following informalities:  there are two “and” in line 3 and one of them need to be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 8, 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the expression “such as” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald, 181 USPQ 74
Regarding claim 5, the expression “can be” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
Regarding claim 6, the expression “may include” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. It should be noted that to be entitled to weight in method claims, the recited structure limitations there in must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. 

Regarding claim 10, what is considered as hollow diameter? For purpose of examination, the space in which the finger of a user is to be inserted is considered as a hollow area with a diameter.
Regarding claim 11, what is considered as depth? It is not clear how the depth is to vary. What is being claimed is not clear.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inward indentation having an obtuse shape” and “narrow width” as recited in claims 8 and 9; “hollow diameter” as recited in claim 10; and “a depth of the V-shape” as recited in claim 11  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3 and 7-11 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Han (US D844, 153).
Regarding claim 1, Han discloses a tubular hollow vessel (see Figures 1-7) having four sides (Figures 1-4 disclose the four sides of the device) including a proximal side having at least two legs and a first cavity disposed in between the at least two legs, wherein the first cavity includes a V-shape inward design; a distal side having at least two legs and a second cavity disposed in between the at least two legs, wherein the second cavity includes a V-shape inward design; at least two lateral sides connecting the proximal side to the distal side (see Figure 1 of the reference below that discloses the recited features identified). Regarding to the vessel being a flexible material, any material is inherently is capable of flexing to some extent.
Regarding the intended use set forth in the preamble the device being “a gripping device for handling a golf club” the training device is capable of being used in golf area if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 


    PNG
    media_image1.png
    721
    245
    media_image1.png
    Greyscale
[AltContent: textbox ()][AltContent: textbox (Lateral side)][AltContent: textbox (Leg)][AltContent: textbox (V-shape cavity)][AltContent: textbox (Leg)][AltContent: textbox (Leg)][AltContent: textbox (Leg)][AltContent: textbox (Mid-section)][AltContent: textbox (Lateral side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mid-section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (V-shape cavity)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal side)][AltContent: textbox (Proximal side)][AltContent: arrow][AltContent: arrow]


Regarding claim 2, the device of Han is considered to meet the recited length inherently since the device is identified as a finger guard. Inherently most adult’s fingers are longer than one inch.

Regarding claim 3, the device is considered to be capable of being disposed over an index finger since the reference identify the device as a finger guard.

Regarding claim 7, the lateral sides include a first lateral side and a second lateral side connecting the proximal side of the device to the distal side of the device (see Figure 1 of the reference provided above).

Regarding claims 8 and 9, as best understood, the first lateral side includes an inward indentation having an obtuse shape thereby providing for a mid-section of the device (when considered from a proximal to distal end) having a narrower width than the proximal end and distal end of the device (see Figure 1 of the reference provided above).

Regarding claim 10, the space in which the finger of a user is to be inserted is considered as a hollow area and this the hollow space is considered to inherently to have a diameter that is approximately point 5 of an inch to 2 inches. This diameter range is inherently a diameter value range of an adult person’s finger diameter.

Regarding claim 11, since no structure to further define claim 1 is provided in the claim language, it is regarded that the device can be provided with a depth of the V-shape inward design of the first cavity and the second cavity to have different depth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Geist (US Patent No. 4,159,116).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ramirez (US Patent Application Publication No. 2016/0120707).
Han does not explicitly disclose the type of material for the device but the use of nylon and SPANDEX is not a new concept and Ramirez is one example of finger cover that is made of an elastomer by a manufacturing process (see paragraph 87). It would have been obvious to one of ordinary skill in the art before the effective filling to provide the Han device with nylon or SPANDEX material since this element has significant strength and elasticity.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lorenzo (US Patent Application Publication No. 2007/0118947).
	Han does not explicitly disclose the type of material for the device but the use of an elastomer material is not a new concept and Lorenzo is one example of finger cover that is made of an elastomer by a manufacturing process (see paragraph 51). It would have been obvious to one of ordinary skill in the art before the effective filling to provide . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Homer reference (US Patent Application Publication No. 2008/0271219) discloses a golf that could be used in golf (see paragraph 33). The structure shown in Figure 4 discloses a glove and a structure that can be considered as having multiple tubular hollow vessel and the sections making the “X” intersections can be considered as having multiple legs and multiple “V-shape designs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINI F LEGESSE/Primary Examiner, Art Unit 3711